Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-8 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 12/10/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 9-13 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
	

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-13 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ELMIEH (US-20160120040-A1), hereinafter referred to as ELMIEH.
Regarding Claim 9, ELMIEH teaches a method for curing moldable material (Paragraph(s) 0075 and Figure(s) 1), comprising:
	-	 providing a mold comprising internal mold surfaces forming a mold cavity (Paragraph(s) 0042, 0044, and Figure(s) 1),
	-	 adding moldable material to the mold cavity (Paragraph(s) 0042, and Figure(s) 1);
	-	 placing a liquid against surfaces of the mold outside the mold cavity (Figure(s) 1 and Paragraph(s) 0006); and 
	-	heating the liquid with an energy source so as to cause heat from the liquid to convectively transfer to the moldable material in the mold cavity (Paragraph(s) 0091),
	-	 wherein the mold is formed by 3D printing processes (Paragraph(s) 0042, 0044, and Figure(s) 1).

Regarding Claim 10, ELMIEH teaches the method of Claim 9,
	-	 further comprising adding a phase transition promoter to the liquid (Paragraph(s) 0049 and 0082).
 
Regarding Claim 11, ELMIEH teaches the method of Claim 9,
	-	 wherein the heating comprises applying microwave radiation to the liquid (Paragraph(s) 0091).
 
Regarding Claim 12, ELMIEH teaches the method of Claim 9,
	-	 further comprising determining a composition of the liquid to be placed against the surfaces of the mold based upon at least one characteristic of the moldable material (thermal constraints, Paragraph(s) 0060).
 
Regarding Claim 13, ELMIEH teaches the method of Claim 12,
	-	 wherein the at least one characteristic comprises an upper molding temperature threshold of the moldable material (Paragraph(s) 0060).

Claim(s) 9-10, 12-13, 17-18 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ZINNIEL (US-20100327479-A1), hereinafter referred to as ZINNIEL.

Regarding Claim 9, ZINNIEL teaches a method for curing moldable material, comprising (abstract):
	-	 providing a mold comprising internal mold surfaces forming a mold cavity (Figure(s) 6),
	-	 adding moldable material to the mold cavity (Figure(s) 6);
	-	 placing a liquid against surfaces of the mold outside the mold cavity (Figure(s) 6); and 
	-	heating the liquid with an energy source so as to cause heat from the liquid to convectively transfer to the moldable material in the mold cavity (Figure(s) 6, Paragraph(s) 0044),
	-	 wherein the mold is formed by 3D printing processes (Figure(s) 6 and Paragraph(s) 0057).

Regarding Claim 10, ZINNIEL teaches the method of Claim 9,
	-	 further comprising adding a phase transition promoter to the liquid (Paragraph(s) 0064).
 
Regarding Claim 12, ZINNIEL teaches the method of Claim 9,
	-	 further comprising determining a composition of the liquid to be placed against the surfaces of the mold based upon at least one characteristic of the moldable material (Paragraph(s) 0042 and abstract).
 
Regarding Claim 13, ZINNIEL teaches the method of Claim 12,
	-	 wherein the at least one characteristic comprises an upper molding temperature threshold of the moldable material (Paragraph(s) 0042 and abstract).
Regarding Claim 17, ZINNIEL teaches the method of Claim 9,
-	wherein the mold comprises a first mold piece and a second mold piece (see where there are multiple layers of the support structure 26 that are printed, thus there is a first mold piece and a second mold piece between the steps of printing the mold, Paragraph(s) 0022), wherein the first mold piece and the second mold piece each comprise a number of internal mold surfaces (see where the cavity of each layer has an internal surface that is a piece of each layer as it is built, Figure(s) 6.)

Regarding Claim 18, ZINNIEL teaches the method of Claim 9,
-	wherein forming the mold cavity includes coupling the first mold piece to the second mold piece (see where 306 couples the left side of 300 to the right side of 300 as the mold would be formed through 3D printing, Figure(s) 6 and Paragraph(s) 0057-0059).


Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant’s Remark:
 Elmeih nor Zinniel teach “placing a liquid against surface of the mold outside the mold cavity” nor “heating the liquid with an energy source so as to cause heat from the liquid to convectively transfer the moldable material in the mold cavity”.
Examiner’s Response:
 Elmieh teaches that there may be a post processing injection structure by a microwave oven (Paragraph(s) 0091). Elmieh teaches that the intermediate structure maybe injected with a one-part epoxy material (Paragraph(s) 0092). The aspect of printing a layer on an already cured portion as taught by Zinniel teaches that the printed object may become a part of the mold until it is released from the prior mold. Thus, there is a process of placing liquid outside of the original mold cavity.
Zinniel teaches that the mold might be printed prior to injection (Paragraph(s) 0057 and Paragraph(s) 0006). The entire structure is then heated (Paragraph(s) 0059). Because there is a process of printing the mold prior to the injection of the mold, this reads on the BRI of the claims as written.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reservoirs interior each mold) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743